DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,111,081. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 18 of the current application teaches the use of a sensor to sense the tension or compression of the interconnected road barriers representing a parameter to be met for the processing device to determine whether it is acceptable. Claims 2-9, 11-17 and 19-20 of the current application and U.S. Patent No. 11,111,081 are identical.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN Patent No. 210063200 U in view of Duckett U.S. Patent No. 6,439,802.
Claim 1, Xie teaches a barrier transfer machine 1 for picking up and repositioning a span of interconnected road barriers Abstract, the barrier transfer machine 1 comprising: an entry snout 211 mounted on a front end of the barrier transfer machine 2 for picking up the span of interconnected road barriers 2 from a first location on a road surface; an exit snout mounted on the rear end 212 of the barrier transfer machine 1 for placing the span of interconnected road barriers 2 back onto the road surface in a second location different from the first location; a conveyor system 1 positioned between the entry snout 211 and the exit snout 212 for transporting the span of interconnected road barriers 2 from the entry snout 211 to the exit snout 212; a sensor 2211,2212 that senses a parameter representative of tension or compression in the span of interconnected road barriers 2, but does not teach as Duckett teaches a capstan system for adjusting tension or compression in the span of interconnected road barriers 30 while the span of interconnected road barriers is being transported by the conveyor system C7 L25-45; a control system for operating the capstan system, the control system comprising: a data receiver for receiving sensor data (2211,2212 of Xie) from a sensor that senses a parameter representative of tension or compression in the span of interconnected road barriers; and a processing system for receiving and analyzing the sensor data (2211,2212 of Xie) and for controlling operation of the capstan system to adjust the tension or compression in the span of interconnected road barriers in response to the sensor data (2211,2212 of Xie) C6 L50-67; C7 L1-2 of Duckett. It would be obvious to one of ordinary skill to use the control system of Duckett into the invention of Xie to further automate the system and increase the efficiency and precision of the system.
Claim 2, Xie does not teach as Duckett teaches the processing system is further operable for either automatically controlling operation of the capstan system to adjust the tension or compression in the span of interconnected road barriers if the tension C6 L50-67; C7 L1-2 or compression is outside an acceptable range or for providing instructions to an operator of the barrier transfer machine to control operation of the capstan system to adjust the tension or compression in the span of interconnected road barriers if the tension or compression is outside the acceptable range. It would be obvious to one of ordinary skill to use the control system of Duckett into the invention of Xie to further automate the system and increase the efficiency and precision of the system.
Claim 3, Xie does not teach as Duckett teaches the processing system is located on the barrier transfer machine or remotely from the barrier transfer machine C6 L50-67; C7 L1-2 of Duckett. It would be obvious to one of ordinary skill to use the control system of Duckett into the invention of Xie to further automate the system and increase the efficiency and precision of the system.
Claims 9 and 17, Xie the road surface is a roadway, a shoulder of a roadway; a driving lane on a bridge surface; a shoulder of a bridge surface; a parking lot; an on-ramp; or an off-ramp Abstract.
Claim 10, Xie teaches a barrier transfer machine 1 for picking up and repositioning a span of interconnected road barriers Abstract, the barrier transfer machine 1 comprising: an elongated moveable chassis of 1 having a front end and a rear end; an entry snout 211 mounted on a front end of the chassis of 1 for picking up the span of interconnected road barriers 2 from a first location on a road surface; an exit snout 212 mounted on the rear end of the chassis of 1 for placing the span of interconnected road barriers 2 back onto the road surface in a second location different from the first location; a conveyor system 1 positioned below the chassis of 1 between the entry snout 211 and the exit snout 212 for transporting the span of interconnected road barriers 2 from the entry snout 211 to the exit snout 212; a capstan system for adjusting tension or compression in the span of interconnected road barriers 30 while the span of interconnected road barriers is being transported by the conveyor system C7 L25-45; a control system for operating the capstan system, the control system comprising: a data receiver for receiving data from a sensor (2211,2212 of Xie) that senses a parameter representative of tension or compression in the span of interconnected road barriers and generates sensor data indicative of the tension or compression, wherein the sensor (2211,2212 of Xie) senses the parameter representative of tension or compression in the span of interconnected road barriers by sensing a state of the variable length barrier; and a processing system for receiving and analyzing the sensor data (2211,2212 of Xie) to determine if the tension or compression of the span of interconnected road barriers is not acceptable and for controlling operation of the capstan system to adjust the tension or compression in the span of interconnected road barriers if the tension or compression is not acceptable C6 L50-67; C7 L1-2 of Duckett. It would be obvious to one of ordinary skill to use the control system of Duckett into the invention of Xie to further automate the system and increase the efficiency and precision of the system.
Claim(s) 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN Patent No. 210063200 U in view of Duckett U.S. Patent No. 6,439,802 in view of Schmidt U.S. Patent Application Publication No. 2014/0255096.
Claims 6 and 14, Xie does not teach as Schmidt teaches the sensor senses tension or compression in the span of interconnected road barriers by sensing a position of a road barrier within the span of interconnected road barriers before the road barrier is picked up by the entry snout Abstract. It would be obvious to one of ordinary skill to use the sensor of Schmidt into the invention of Xie for additional precision.
Claims 8 and 16, Xie does not teach as Schmidt teaches the sensor includes a GNSS receiver in the road barrier for sensing the position of the road barrier before the road barrier is picked up by the entry snout P0022. It would be obvious to one of ordinary skill to use the sensor of Schmidt into the invention of Xie for additional precision.
Allowable Subject Matter
Claims 4-5, 7, 11-13, 15 and 18-20 are not rejected under prior art rejections, but are rejected on the ground of nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS